As indicated at the hearing, there is not enough money available to pay the alimony of eight dollars ordered and to take care of the other inescapable expenses. The plaintiff has been divorced for over two years and, as far as appears, the defendant has kept up his payments so far and he is entitled to credit for that. He is also to be commended for coming in and asking for a modification instead of failing to make the payments. Refusal to modify the order will inevitably result in jailing the defendant which will do no good to anyone. Weighing all of the evidence, it seems necessary to me to cut the allowance in two for the present. The defendant should be able to make these small payments and as soon as he extricates himself from his present difficulty (the expected addition to his family) he should be made to resume his present payments.
   The order is modified to read "Four dollars each week".